USDC SDNY

                                     MEMO ENDORSED
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                               S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                                      ONE MANHATTAN WEST
                                                                                                           FIRM/AFFILIATE OFFICES
                                                      NEW YORK, NY 10001                                           -----------
                                                                 ________                                        BOSTON
                                                                                                                CHICAGO
                                                          TEL: (212) 735-3000                                   HOUSTON
                                                          FAX: (212) 735-2000                                 LOS ANGELES
                                                                                                               PALO ALTO
                                                            www.skadden.com                                 WASHINGTON, D.C.
        DIRECT DIAL                                                                                            WILMINGTON
                                                                                                                   -----------
     212-735-2995
                                                                                                                   BEIJING
        DIRECT FAX
                                                                                                                 BRUSSELS
     917-777-2995                                                                                               FRANKFURT
        EMAIL ADDRESS                                                                                           HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                 LONDON
                                                                                                                  MOSCOW
                                                                                                                   MUNICH
                                                                                                                    PARIS
                                                                                                                SÃO PAULO
                                                                            April 28, 2021                         SEOUL
                                                                                                                 SHANGHAI
                                                                                                                SINGAPORE
                                                                                                                    TOKYO
                                                                                                                  TORONTO




                        BY ECF

                        The Honorable Valerie E. Caproni
                        United States District Judge
                        U.S. District Court
                        Southern District of New York
                        40 Foley Square
                        New York, NY 10007

                               Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                        Dear Judge Caproni:

                                        I write on behalf of my client, Deeshuntee Stevens, to respectfully
                        request permission for Mr. Stevens to travel from Rochester, NY, to New York City,
                        on April 30, to attend the funeral of his cousin. Mr. Stevens lived with his cousin for
                        several years when they were children, and they have maintained a close
                        relationship. If granted permission, Mr. Stevens would travel by bus to and from
                        New York City, leaving Rochester in the early morning hours of April 30, and
                        returning in the evening of May 1.

                                        The funeral service will take place in the late afternoon and evening
                        of April 30 at R.G. Ortiz Funeral Home in the Bronx. Mr. Stevens understands that
                        the funeral home has implemented measures to comply with current COVID-19
                        guidance, including requiring all attendees to wear masks and limiting attendance to
Hon. Valerie E. Caproni
April 28, 2021
Page 2



10 to 15 individuals at a time; the area’s maximum occupancy is 75 individuals.1
The burial will take place outdoors in the morning of May 1 at St. Raymond’s
Cemetery in the Bronx. Mr. Stevens understand that the cemetery has also
implemented measures to comply with current COVID-19 guidance, including
requiring all attendees to wear masks and limiting attendance at the gravesite to five
individuals at a time. In addition, on February 3, 2021, Mr. Stevens received his
second dose of the Pfizer-BioNTech COVID-19 vaccine, so he is fully vaccinated.

                If permitted to travel, Mr. Stevens would spend the night of April 30
at a motor inn in the East Bronx or with his aunt Marvene Sullivan, who resides in
the Bronx. Ms. Sullivan lives alone and is fully vaccinated against COVID-19.
Thus, Mr. Stevens’ travel plans would be consistent with current CDC guidance,
which permits fully vaccinated people to “[r]esume domestic travel” and to “[v]isit
with other fully vaccinated people indoors without wearing masks or physical
distancing[.]”2 Mr. Stevens would return to Rochester on May 1, at the conclusion
of the burial service.

               The United States Attorney's Office and the office of Pretrial Services
take no position with respect to this request.

                As the Court is aware, on October 7, 2020, your Honor granted Mr.
Stevens’ request to travel to New York City on the occasion of his daughter’s
thirteenth birthday, with the consent of the government. Mr. Stevens’ trip was
without incident. Since November 2020, Mr. Stevens has maintained employment in
Rochester, and he has adapted well to supervision. Mr. Stevens also sought
permission to travel to New York City on three other occasions—to spend
Thanksgiving, Christmas, and Easter with his daughters. The government opposed
those requests, and your Honor denied the requests to travel for Thanksgiving and
Christmas in part due to the risk of COVID-19 at that time, noting concerns about
mixing individuals from more than one household and the round trip between
Rochester and New York City. Your Honor granted Mr. Stevens’ third request, to

1
    See New York State, Interim Guidance for Religious & Funeral Services During the COVID-19
    Public Health Emergency,
    https://www.governor.ny.gov/sites/default/files/atoms/files/ReligiousandFuneralServicesMasterG
    uidance.pdf (Apr. 6, 2021) (“[F]or any religious or funeral service, the congregant/attendee
    capacity is limited to no more than 50% of the maximum occupancy for a particular area as set by
    the certification of occupancy for services occurring indoors.”).
2
    Centers for Disease Control and Prevention, Interim Public Health Recommendations for Fully
    Vaccinated People, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-
    guidance.html (last updated Apr. 27, 2021).
            Hon. Valerie E. Caproni
            April 28, 2021
            Page 3



            travel to New York City to spend Easter with his children, on March 26, 2021. Mr.
            Stevens’ trip was without incident.

                             As the Court is also aware, on August 21, 2020, your Honor ordered
            Mr. Stevens released on bail, with the consent of the government, on conditions
            including: (1) a $100,000 personal recognizance bond, signed by Mr. Stevens and
            co-signed by three financially responsible persons; (2) home detention with
            electronic monitoring, except to attend work, to seek employment (with agreement of
            the office of Pretrial Services as to the specifics), and for medical visits and legal
            visits, at the Rochester, New York home of Jesseivett Orta, a close family friend
            serving as third-party custodian; and (3) travel restricted to the state of New York.
            Mr. Stevens is charged in the above-referenced matter with conspiracy to distribute
            heroin, fentanyl and other narcotics, in violation of 21 U.S.C. §§ 841(a)(1), 846, and
            possession of a firearm during and in relation to a drug trafficking offense, in
            violation of 18 U.S.C. §§ 924(c), 2.


                                                         Respectfully submitted,



                                                         s/ Jocelyn E. Strauber




            cc:    Assistant U.S. Attorney Adam S. Hobson
                   Assistant U.S. Attorney Elinor L. Tarlow
                   U.S. Pretrial Services Officer Jonathan Lettieri
                   U.S. Pretrial Services Officer Jeremy Bedette

$SSOLFDWLRQ*5$17('0U6WHYHQVPXVWSURYLGHSUHWULDOVHUYLFHVZLWKFRQWDFWLQIRUPDWLRQIRUWKHKRWHO
RU0V6XOOLYDQRQFHKHFRQILUPVZKHUHKHZLOOEHVWD\LQJWKHQLJKW
SO ORDERED.


                          'DWH$
                          'DWH$SULO
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
